Order entered January 10, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00542-CV

                                QADREE CAMPBELL, Appellant

                                                   V.

 ANGELA MARIE PECINA A/K/A ANGELA HOWELL AND GREGORY OLIVAREZ
                         PECINA, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-01649-2018

                                              ORDER
        The reporter’s record in this case was originally due by July 2, 2019. By order dated

September 25, 2019, we granted Court Reporter Denise Condran’s second request for an

extension of time to file the reporter’s record and ordered the record filed by October 25, 2019.

To date, the reporter’s record has not been filed.

        Accordingly, we ORDER the reporter’s record in this case to be filed within TEN

DAYS of the date of this order. We expressly CAUTION Ms. Condran that failure to comply

with this order will result in the Court taking such action as is necessary to have the reporter’s record

filed, which may include an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:
Honorable David Rippel
Presiding Judge
County Court at Law No. 4

Denise Condran
Official Court Reporter
County Court at Law No. 4

All parties




                            /s/   BILL WHITEHILL
                                  JUSTICE